Citation Nr: 1209498	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to assignment of a disability evaluation in excess of 10 percent for service-connected right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active duty service from March 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a regional office (RO) of the Department of Veterans Affairs (VA).  



FINDING OF FACT

The Veteran's service-connected right ankle strain is productive of moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right ankle strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in A March 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2007, which was prior to the May 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in March 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records.  The Veteran was afforded VA examinations in April 2007, October 2009, and March 2011.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected right ankle strain warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

The Veteran's right ankle strain has been assigned a 10 percent rating under Diagnostic Code 5271 for moderate limited motion.  The next higher (and highest) rating available under Code is 5271 for marked limited motion.  For purposes of applying the rating criteria, the Board notes that normal ankle dorsiflexion is from 0 degrees to 20 degrees, and normal ankle plantar flexion if from 0 degrees to 45 degrees.  It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.59 also recognizes that painful motion may be part of the disability and should be noted. 

After carefully reviewing the evidence of record, the Board finds that the preponderance of such evidence is against a finding of more than moderate limited motion, even when the DeLuca factors are considered. 

On VA examination in April 2007, dorsiflexion of the right ankle was to 10 degrees with pain at 10 degrees.  Plantar flexion was limited to 30 degrees with pain at 30 degrees.  The examiner noted tenderness, but no edema, effusion, or deformity.  The examiner commented that the joint function was limited by repetitive use, pain, fatigue, weakness, lack of endurance, but not by incoordination.  The examiner estimated that these factors additionally limited joint function by 0 degrees.  This examination shows that the Veteran's dorsiflexion (even considering DeLuca factors) is limited to 10 degrees with 20 degrees being normal.  The plantar flexion was limited to 30 degrees (with 45 degrees being normal) even when DeLuca factors were considered.  The Board is unable to view these findings as more nearly approximating marked limitation of motion as the Veteran's dorsiflexion is only limited to half of normal and his plantar flexion is only limited to two-thirds of normal.  

Review of the subsequent VA examinations in October 2009 and March 2011 actually show any further decrease in motion from the April 2007 examination.  Dorsiflexion was limited to 20 degrees with pain at 20 degrees in October 2009.  In fact, plantar flexion was full to 45 degrees after repetitive motion with no additional limitation.  Identical findings were reported on another VA examination in March 2011.  There was no additional limitation of joint function caused by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner commented that the Veteran's usual occupation was not affected by the disorder nor were his daily activities.  However, the October 2009 examiner had commented that the effect on the Veteran's usual occupation and on daily activity was pain with walking and standing 3 times per week. 

The Board has considered with other rating criteria for the ankle would be more appropriate.  However, the examination reports do not show ankylosis or malunion.  As such, the ankle is properly rated under range of motion criteria set forth in Code 5271.

The Board acknowledges that the right ankle disability does result in some impairment and does not doubt the Veteran's reports of pain and associated symptoms.  However, the Board finds that the Veteran's current right ankle impairment is fully contemplated by the existing 10 percent rating for moderate limited motion.  The demonstrated limitation does not more nearly approximate marked limitation of motion.  As such, a rating in excess of 10 percent is not warranted at this time.  To the extent that the Veteran may be arguing that the rating criteria are simply not realistic, the Board stresses that it is bound by law to apply VA laws and regulations.  Should the right ankle disability increase in severity in the future, the Veteran may file a claim for an increased rating. 

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


